BYRNES, Judge.
In this appeal, defendant asks the court to review the record of his armed robbery conviction for errors patent on the face of the record. We have done so and find no errors. We have also reviewed the record to determine if the evidence was sufficient to support a conviction.
Defendant was convicted of armed robbery, a violation of R.S. 14:64. Armed robbery is defined in R.S. 14:64(A) as:
“... the taking of anything of value belonging to another from the person of another or that is in immediate control of another, by use of force or intimidation or while armed with a dangerous weapon.”
At trial, the victim testified that as she was leaving her apartment the defendant and a companion demanded her money at gunpoint. She further testified that after she gave them her cash, they forced her back into the apartment & took her jewelry which they found there. During the course of the robbery, the telephone was pulled from the wall. The police crime lab later recovered fingerprints from the phone which were identified as the defendant’s.
A rational juror could readily conclude from these facts that the defendant was guilty beyond a reasonable doubt. Something of value was taken from the victim by the defendant at gunpoint. It was also proven that the defendant was a multiple offender as defined by R.S. 15:629.1.
For the foregoing reasons defendant’s conviction and sentence are affirmed.
AFFIRMED.